                                     1       KARYN M. TAYLOR, ESQ., Bar No. 6142
                                             LITTLER MENDELSON, P.C.
                                     2       200 S. Virginia Street, 8th Floor
                                             Reno, NV 89501-1944
                                     3       Telephone:     775.348.4888
                                             Fax No.:       775.786.0127
                                     4       Email:         kmtaylor@littler.com

                                     5
                                             Attorneys for Defendants
                                     6       RUTH’S HOSPITALITY GROUP, INC.
                                             and RCSH OPERATIONS, INC. d/b/a RUTH’S CHRIS STEAKHOUSE
                                     7

                                     8                                            UNITED STATES DISTRICT COURT
                                     9                                                DISTRICT OF NEVADA
                                 10

                                 11          AMANDA DROWNS,                                         Case No. 3:20-cv-0661-RCF-WGC

                                 12                                  Plaintiff,

                                 13          vs.                                                 ORDER TO EXTEND TIME FOR
                                                                                                 DEFENDANTS TO REPLY TO
                                 14          RUTH’S HOSPITALITY GROUP, INC.,                     PLAINTIFF’S OPPOSITION TO
                                             d/b/a RUTH’S CHRIS STEAK HOUSE;                     DEFENDANTS’ PARTIAL MOTION TO
                                 15          and RCSH OPERATIONS, INC., d/b/a                    DISMIS PLAINTIFF’S AMENDED
                                             RUTH’S CHRIS STEAKHOUSE,                            COMPLAINT
                                 16                                                              (ECF 14)
                                                                     Defendants.
                                 17                                                              (SECOND REQUEST)
                                 18

                                 19                   IT IS HEREBY STIPULATED AND AGREED by the parties’ undersigned counsel of

                                 20          record, that Defendants shall have a two-weeks’ extension of time through and including Friday

                                 21          May 14, 2021, to reply to Plaintiff’s Opposition to Defendants’ Partial Motion to Dismiss Plaintiff’s

                                 22          Amended Complaint (ECF 014), which is currently due Friday, April 30, 2021.

                                 23                   This extension of time is requested by Defendants’ counsel, whose congested schedule and

                                 24          deadlines require additional time to prepare this reply.

                                 25          ///

                                 26          ///
                                             ///
                                 27
                                             ///
                                 28
L IT TL E R ME N DE LS O N , P .C .
           At t o r n e ys At L a w
     2 0 0 Sou t h Vi r g in i a St re e t
                  8 t h F l o or
           R e n o , N V 8 9 5 01
             7 7 5 . 34 8 . 48 8 8

                                             4846-6914-7111.1 / 091430-1003
                                     1                This is the first request for such extension of time by Defendants, and this request is

                                     2       not offered for any dilatory or improper purpose.

                                     3       Dated: April 26, 2021
                                                                                                  Respectfully submitted,
                                     4

                                     5
                                                                                                  /s/ Karyn M. Taylor
                                     6
                                                                                                  KARYN M. TAYLOR, ESQ.
                                     7                                                            LITTLER MENDELSON, P.C.

                                     8                                                            Attorney for Defendants
                                                                                                  RUTH’S HOSPITALITY GROUP, INC.
                                     9                                                            and RCSH OPERATIONS, INC., d/b/a RUTH’S
                                                                                                  CHRIS STEAK HOUSE
                                 10

                                 11                                                               /s/ William J. Geddes______________________
                                                                                                  WILLIAM J. GEDDES
                                 12                                                               The GEDDES LAW FIRM, P.C.

                                 13                                                               Attorneys for Plaintiff Amanda
                                                                                                  Drowns
                                 14

                                 15

                                 16                                       IT IS SO ORDERED:

                                 17

                                 18                                       _______________________________________________________
                                                                          UNITED STATES DISTRICT COURT JUDGE
                                 19

                                 20                                       Dated: April 28, 2021

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28
L IT TL E R ME N DE LS O N , P .C .
           At t o r n e ys At L a w
     2 0 0 Sou t h Vi r g in i a St re e t
                                                                                                    2.
                  8 t h F l o or
           R e n o , N V 8 9 5 01
             7 7 5 . 34 8 . 48 8 8

                                             4846-6914-7111.1 / 091430-1003
